Citation Nr: 0944283	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-37 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for Raynaud's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1975 to January 
1982.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

Throughout the rating period, the Veteran's service-connected 
Raynaud's syndrome has not been manifested by digital ulcers 
or autoamputation of any digits.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for Raynaud's syndrome are not met.  38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.40-4.46, 4.104, Diagnostic Code 7117 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a July 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for her service-
connected Raynaud's syndrome, the evidence must show that her 
condition "ha[d]gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support her claim, and (3) providing 
a medical examination if necessary.  The December 2005 rating 
decision explained the criteria for the next higher 
disability rating available for Raynaud's syndrome under the 
applicable diagnostic code.  The November 2006 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for her service-
connected disability, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
increased rating claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  The Veteran's 
accredited representative argues that the evidence of record 
is insufficient to rate the Veteran's current level of 
disability since the most recent VA examination was conducted 
in August 2005.  The Board notes that the mere passage of 
time does not render an old examination inadequate.  
Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The 
Veteran has not submitted additional evidence showing a 
change in her condition, nor has she alleged that her 
condition meets the specific criteria for a higher 
evaluation.  In this case, there is no medical or lay 
evidence alleging that the Veteran's service-connected 
disability is worse now than it was at the time of the August 
2005 VA examination.  Therefore, the Board finds that the 
medical evidence of record is sufficient to render a decision 
on this claim.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Raynaud's Syndrome

The Veteran is seeking an increased rating for her service-
connected Raynaud's syndrome.  The record reflects that 
service connection was awarded in April 1984 and an initial 
20 percent rating was assigned.  In April 1999, the rating 
was increased to 40 percent, where it has remained 
continuously since then.  The Veteran argues that her 
disability is more severe than that contemplated by a 40 
percent rating.  In support of her claim, she has submitted a 
December 2006 letter from R.R., a coworker, who states that 
she has witnessed the Veteran's painful attacks on numerous 
occasions.  

The Veteran was afforded a VA examination in August 2005, 
when she reported that her condition was progressing 
primarily in that episodes of symptomatology were becoming 
more frequent and prolonged.  She noted that episodes 
occurred approximately 5 times per day with varying degrees 
of intensity.  She stated that episodes involved coldness, 
numbness, tingling, and burning in the fingers, as well as 
sequential changes in color.  The episodes lasted between 40 
minutes and 2 hours.  The Veteran reported that she had 
missed a few days of work in the past year due to her 
symptoms, but she had not been incapacitated or required any 
prolonged sick leave because of her illness.  She said she 
had been forced to decrease her recreational activities, but 
she was otherwise able to carry out her usual daily 
activities without difficulty.  

On examination, the Veteran's hands were palpably cool and 
there some blanching of the fingers, although the examiner 
found it was not significant.  There was no evidence of 
ulcer, autoamputation, or any apparent tissue loss in the 
fingers.  Pulses in her hands and feet were easily palpable 
and there were no signs of Raynaud's syndrome in the feet.  
Occlusion of ulnar and radial arteries did not provoke 
episodes of Raynaud's syndrome and there was rapid filling of 
capillaries afterward.  The examiner diagnosed Raynaud's 
syndrome with slow progression but of moderately severe 
nature, based on the frequency of attacks.  

The claims file contains outpatient treatment records which 
indicate that the Veteran reported intermittent Raynaud's 
attacks in April 2006.  She stated that her hands changed 
colors during an attack and she experienced soreness that 
left her unable to hold objects.  She reported that these 
attacks occurred up to 5 times per day.  She also stated that 
her feet get cold and turn white during flares and that she 
has diminished sensation during those times.  In January 
2007, the Veteran reported similar symptomatology which she 
said worsened during cold weather.  

Raynaud's syndrome is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7117.  A 10 percent rating is warranted where 
there are characteristic attacks occurring one to three times 
per week.  A 20 percent rating is warranted where such 
attacks occur four to six times per week, and a 40 percent 
rating is for application where attacks occur at least daily.  
Where there are two or more digital ulcers and a history of 
characteristic attacks, a 60 percent rating is applied.  With 
two or more digital ulcers plus autoamputation of one or more 
digits and a history of characteristic attacks, a 100 percent 
rating is applied.  38 C.F.R. § 4.104, Diagnostic Code 7117.  
Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain or parasthesias, and precipitated 
by exposure to cold or by emotional upsets.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  Id., Note.  

Based on the foregoing evidence, the Board concludes that a 
disability rating in excess of the current 40 percent is not 
warranted for the Veteran's Raynaud's syndrome.  The evidence 
does not demonstrate that her symptomatology approximates a 
higher rating, as there is no evidence of ulceration or 
autoamputation of any digit.  Rather, the evidence shows that 
the Veteran's condition is manifest primarily by 
characteristic episodes which occur on a daily basis.  This 
level of disability is consistent with a rating of no more 
than 40 percent.  Therefore, an increased rating must be 
denied.  

The Board acknowledges the Veteran's contentions that her 
symptoms interfere with her work by necessitating the use of 
sick leave on occasion.  As such, the Board must adjudicate 
the issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
disability.  The competent medical evidence of record shows 
that her service-connected Raynaud's syndrome is primarily 
manifested by episodes of coldness, numbness and tingling; 
symptoms specifically contemplated by the applicable 
diagnostic code.  The effects of the Veteran's disability 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).


In summary, the preponderance of the evidence does not 
support an increased rating for Raynaud's syndrome, and the 
claim must be denied.  


ORDER

A disability rating in excess of 40 percent for Raynaud's 
syndrome is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


